976 So. 2d 40 (2008)
Thomas H. KERSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1693.
District Court of Appeal of Florida, Fifth District.
January 29, 2008.
Rehearing Denied March 6, 2008.
*41 Thomas H. Kersey, Bonifay, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Porter v. State, 585 So. 2d 399 (Fla. 1st DCA 1991), review denied, 599 So. 2d 657 (Fla.1992).
SAWAYA, MONACO and EVANDER, JJ., concur.